DETAILED ACTION

Claims 1-26 are pending.
Priority: May 05, 2020
Assignee: Unisys

                     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, ‘at least one virtual processor comprising information stored in a specific portion of a second addressable memory’ and then recites, ‘wherein the capacity of the specific portion of a second addressable memory’.
Claim 14 has a similar problem.


Claim objections
Claims 1-26 are objected to for using inconsistent terminology. 
Claim 1 recites, ‘base register pointer’. But neither the spec nor figures recite it. The spec, Para-0027, recites, ‘base register contexts 206’. Figs. 3 and onwards recite ‘Base Register Contexts’.
	Appropriate correction and consistency are requested for the term ‘base register pointer’.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12-22, 25-26 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Beale et al (20170024128) in view of Hepkin (20160147555).

As per Claim 1, Beale discloses a system (Beale, [0051 - Fig. 1, shows commodity platform 102, such as an Intel-based, x86 system hosting a native operating system 104, which in turn hosts a hosted operating system 106 which operates on an intelligent processor module 108 to host non-native workloads on commodity platform 102]) for defining and accessing registers (Beale, [0080 - Figs. 1-3 describe memory access techniques. Due to simplicity of addressing, either instantiate a very deep stack, or otherwise create a large set of registers, e.g., 1024 registers, to allow for flexible data manipulation. A set of registers are allocated, in virtual form, to each stack, which can be leveraged for faster access]) comprising:
at least one virtual execution context memory comprising stored information defining a particular processor state (Beale, [0061 – Fig. 2 shows a memory arranged in a set of areas 204, each of which has an area descriptor 206, such as 206a-d, in the area descriptor collection 202 that describes the area. Each area descriptor is referenced by a token 203, such as tokens 203a-n, that is used when referring to a specific area descriptor within the area descriptor collection 202. Each area descriptor 206 in the area descriptor collection 202 is associated with an address of the location of the base of the data in the area; Since the claim does not define ‘a particular processor state’, it is valid to interpret Fig. 2, state collection to represent processor states, wherein each area descriptor, 206a-d, is referenced by a token 203a-n. This implies that each token, such as 203a and each area descriptor, such as 206a-204 is associated with ‘a particular processor state’ in the collection of states. Therefore it is valid to interpret Fig. 2, as being a virtual execution context memory. Accordingly, the virtual execution context memory comprises stored information defining a particular processor state. Since the claim does not recite the format or composition of ‘a particular processor state’, the citation is a valid interpretation. Please also note that the token is also referred as tag]),
wherein the information defining the particular processor state (Beale, [Fig. 2, Token 203a, AD 206a-204]) is stored in a specific portion of a first addressable memory (Beale, [Fig. 2 - state collection/many states, wherein the particular processor state is a state stored in a specific portion]; [Fig. 35]; [Also see Fig. 3 which shows only 1 token, area descriptor and its associated memory area, thereby implying a particular processor state]) having a capacity based upon the memory space required to store the information defining the particular processor state (Beale, [0008 - Receiving a request to store data within a first memory area/specific portion of the plurality of memory areas, the first memory area defined by a first area descriptor/AD]; [0061 – In Fig. 2, each AD is referenced by a token and an address of the location of the base of the data in the area]; [0087 - In Fig. 4 in a request is made for a 32-bit unsigned area and length 128 bytes, thereby implying that the first memory area has a capacity based upon the memory space required by the request to store the particular state information. This interpretation is valid because the claim does not define ‘particular processor state’, ‘capacity’ or ‘memory space required’]; [Also see Figs. 4, 18 and 20, which suggest that ‘memory space required’ depends on the storage request]; [0066 - Memory allocated to the process that includes IPM 108 is not allocated a large contiguous section of memory. Rather, each process receives a large virtual address space. Further allocations/dynamic need not be contiguous, since each is managed by the underlying native operating system 104 that allocated the memory; Since the claim does not recite how the capacity of particular processor state is determined and allocated, the above citations imply that the particular processor state is stored with a capacity based on memory space required/request to store the information defining the particular processor state]); 
at least one virtual processor (Beale, [0052 – As per Fig. 1, IPM 108 is allocated memory resources, and includes virtual processing cores. Fig. 1 also shows a one-to-one correspondence between virtual processing cores and native/physical cores; Though the vCPU is made up of time slots across all available physical cores, a general estimation is that 1 vCPU/vCore = 1 Physical CPU Core; Given that the claim does not define ‘virtual processor’, configuration, the citation is a valid interpretation. A virtual processor is built using a data structure representing the state of the processor, such as Fig. 2. Also see Fig. 35]) comprising information stored in a specific portion of a second addressable memory (Beale, [With reference to Fig. 2, the area descriptor collection 203 and AD 206 comprise the second addressable memory; Since the claim does not recite how the second addressable memory is constructed, it is valid to interpret the token-AD construct to represent the information stored in a specific portion of a second addressable memory. Since the claim does not define ‘specific portion’, it is valid to interpret that the ‘specific portion’ depends upon memory allocation by the commodity platform 102]; [Also See Fig. 3 which shows a token-AD construct]), 
the stored information defining at least one base register pointer (Beale, [The token-AD construct defines a base register pointer because token 203 resides in the area descriptor collection 202 and references an area descriptor, which has a base and a length. .i.e. each construct points to a state/context. See Paras-0063,0104. Please note token can also be a tag]), 
wherein the at least one base register pointer (Beale, [A token-AD construct such as token203a-AD206a which points to a state/context]; [Fig. 3]; [Fig. 4]) comprises at least one memory address enabling the at least one virtual processor to access the specific portion of the first addressable memory storing the information defining the particular processor state (Beale, [0061 - The token 203-AD 206 base register pointer construct helps to access the area descriptor collection 203 and associated area descriptor 206 and data 204 shown in Fig. 2, thereby implying that token203a-AD206a is a memory address because each AD 206a in the area descriptor collection 202 is associated with an address of the location of the base of the data in the area. See Para-0061. Therefore the citation implies that the base register pointer comprises at least one memory address token203a-AD206a, enabling the virtual processor to access the specific portion of the first addressable memory storing the information defining the particular processor state, token203a-AD206a-204]), 
wherein the capacity of the specific portion of a second addressable memory (Beale, [Fig. 4; Since the claim does not recite the organization of the second addressable memory, Fig. 4 is a valid representation of the specific portion of a second addressable memory, as it shows the token-AD construct/base register pointer]) is based upon the memory space required to store the information defining the at least one base register pointer (Beale, [0087 - In the example shown in Fig. 4 in which a request is made for a 32-bit unsigned area and the length in bytes is requested as 128 bytes, the allocation operator is executed providing the length in bytes required which is modulo 4 because 32-bit unsigned items require 4 bytes per item, an indication of a UniTag area, and the tag value corresponding to 32-bit unsigned datum. The operator returns an area descriptor token included in the area descriptor collection 202 assigned, and an area descriptor 404 includes control bits defining attributes of the memory area, a length, and data area virtual address indicating a location of the data; Thus the citation shows that the capacity/size of the specific portion of a second addressable memory is based upon the memory space required by the request to store the information defining the at least one base register pointer]).
Beale discloses a particular processor state, a first addressable memory, a second addressable memory, a virtual processor and a base register pointer construct.
Hepkin further clarifies,
at least one virtual processor (Hepkin, [Fig. 1A, Virtual Processor 112]) comprising information stored in a specific portion of a second addressable memory (Hepkin, [0031 - The hypervisor 114 provides a page with a list of VMC pointers; Here the list of VMC pointers is the second addressable memory, wherein each pointer in the list stores information]),
the stored information defining at least one base register pointer (Hepkin, [A pointer, in the above mentioned list of VMC pointers, defines the base register pointer]), 
wherein the at least one base register pointer comprises at least one memory address (Hepkin, [A pointer/one base register pointer in the list of VMC pointers. A pointer stores an address]) enabling the at least one virtual processor to access the specific portion of the first addressable memory (Hepkin, [Fig. 1A]; [0031 - A list 116 of valid VMC’s represents the first addressable memory, and each VMC saves a state]) storing the information defining the particular processor state (Hepkin, [0031 – In the list 116 of valid VMC's, a VMC/Virtual Machine Context represents the particular processor state. This is similar to Para-0028 of the spec. Thus the base register pointer comprises at least one memory address enabling the virtual processor to access the specific portion of the first addressable memory storing the information defining the particular processor state]),
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual processor, and the list of VMC pointers as disclosed by Hepkin into the virtualization system of Beale, for the benefit of managing virtual contexts or states, wherein each pointer from the list of VMC pointers points to a VMC/context, and wherein the physical processor includes an instruction set architecture which includes an instruction that when invoked indicates that a virtual processor implemented using the physical processor should switch from a first context to a second context (Hepkin, Abstract).

As per Claim 2, the rejection of claim 1 is incorporated and Beale further discloses, 
at least one logic core (Beale, [Fig. 1, vCore, thereby a general estimation is that 1 vCPU/vCore = 1 Physical CPU Core]; [0141 – In Fig. 14, processing system 1404 can be implemented as a logical processing core]),
Hepkin further clarifies,
 at least one logic core (Hepkin, [Fig. 1A – Virtual Processor 112]) adapted to execute a process utilizing the information defining the particular processor state (Hepkin, [0006 - The physical processor includes an instruction set architecture that includes an instruction for the physical processor that when invoked indicates that a virtual processor implemented using the physical processor should switch directly from a first virtual machine context to a second virtual machine context; If the ‘particular processor state’ is the first virtual machine context, it implies that the virtual processor is adapted to execute the switch process utilizing the information defining the particular processor state/Fig. 1A: VMC 110-A/first virtual machine context]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual processor, and the list of pointers of Hepkin into the virtualization system of Beale, for the benefit of managing virtual contexts, wherein the physical processor includes an instruction set architecture which includes an instruction that when invoked indicates that a virtual processor implemented using the physical processor should switch from a first context to a second context (Hepkin, Abstract).

As per Claim 3, the rejection of claim 1 is incorporated and Beale further discloses,
wherein the virtual execution context memory (Beale, [Figs. 2, 4, 7]; [Fig. 2 shows processor states. As per Para-0028 of the spec, the virtual execution context memory shows processor states, thereby implying that Figs. 2, 4, 7 represent virtual execution context memory, wherein a state is shown by token203a-AD206a-204 in Fig. 2]) comprises information indicative of a register context (Beale, [Fig. 2, Token 203a]) and a memory context (Beale, [Fig. 2, AD 206a-204]; [0061 – In Fig. 2, Each area descriptor 206 in the area descriptor collection 202 is associated with an address of the location of the base of the data in the area]; [0087 – In Fig. 4, an area descriptor 404 includes control bits defining attributes of the memory area, such as a length, and data area virtual address indicating a location of the data; Since the claim does not define ‘register context’, ‘memory context’ or their internal representation, the citations are valid]).

As per Claim 4, the rejection of claim 1 is incorporated and Beale further discloses,
wherein the at least one base register pointer comprises a register context pointer (Beale, [Fig. 2, token 203a/register context pointer]; [0061 - Each area descriptor is referenced by a token 203, such as tokens 203a-n, that is used when referring to a specific area descriptor within area descriptor collection 202. A token is also called a tag]).

As per Claim 5, the rejection of claim 1 is incorporated and Beale further discloses,
wherein the at least one base register pointer comprises a memory context pointer (Beale, [Fig. 2, AD 206a/memory context pointer]; [0061 - Each area descriptor 206/memory context pointer in area descriptor collection 202 is associated with an address of the location of the base of the data in the area 204]).

As per Claim 6, the rejection of claim 1 is incorporated and Beale, Hepkin disclose a virtual processor, a list of VMCs, a list of pointers to VMCs and further disclose,
wherein the information stored at the at least one specific portion (Beale, [Figs. 2, 3: Each Token-AD construct]) of the second addressable memory (Beale, [Since the claim does not recite how the second addressable memory is constructed, it is valid to use Fig. 2 states to get a list of base register pointers to represent the second addressable memory wherein each base register pointer stores a token-AD construct]) comprises at least one of the following:
a register context pointer (Beale, [Fig. 2, token 203a/register context pointer]; [0061 - Each area descriptor is referenced by a token 203, such as tokens 203a-n, that is used when referring to a specific area descriptor within area descriptor collection 202]]); 
a memory context pointer (Beale, [Fig. 2, AD 206a/memory context pointer]; [0061 - Each area descriptor 206/memory context pointer in area descriptor collection 202 is associated with an address of the location of the base of the data in the area 204]).

As per Claim 7, the rejection of claim 1 is incorporated and Beale, Hepkin further disclose,
wherein the first (Hepkin, [Fig. 1A – List of valid VMCs 116, wherein each VMC is a VM context/state. So the list of VMCs/states is the first addressable memory]; [0014 - Fig. 1A shows that virtual processor 112 is able to switch between several VMCs 110-A, 110-B, and 110-C]) and second (Hepkin, [0031 - The hypervisor 114 provides a page with a list of VMC pointers. So the list of VMC pointers represent the second addressable memory. Here each pointer represents a base register pointer]) addressable memories are both located within a single physical addressable memory device (Hepkin, [0006 – Fig. 1A includes a physical processor which includes an instruction set architecture for the processor that when invoked indicates that a virtual processor implemented using the physical processor should switch directly from a first virtual machine context to a second virtual machine context, thereby implying that the first and second addressable memories are located within the single processor/physical addressable memory device]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual processor, and the list of pointers of Hepkin into the virtualization system of Beale, for the benefit of managing virtual contexts (Hepkin, Abstract).

As per Claim 8, the rejection of claim 1 is incorporated and Beale further discloses,
wherein the addressable memory comprises at least one of the following (Beale, [0139 - Fig. 14 shows that computing device 1400 includes memory 1402]; [0140 - Memory 1402 can be implemented using various types of computer storage media]; [0157 - Computer storage media may include volatile and nonvolatile, removable and non-removable devices or articles of manufacture implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data]):
static random-access memory (Beale, [0157 - Double data rate synchronous dynamic random access memory/DDR SDRAM]);
dynamic random-access memory (Beale, [0157 - Computer storage media may include dynamic random access memory/ DRAM]); 
non-volatile memory (Beale, [0157 – Computer storage media may include solid state memory, read-only memory/ROM]).

As per Claim 9, the rejection of claim 1 is incorporated and Beale further discloses,
wherein the at least one base register pointer comprises a register context pointer (Beale, [Fig. 2, Token 203a]) and an associated memory context pointer (Beale, [Fig. 2, AD 206a]).

As per Claim 12, the rejection of claim 1 is incorporated and Beale, Hepkin further disclose, 
wherein the at least one base register pointer (Hepkin, [0031 – A pointer in the list of VMC pointers]): 
comprises at least a first memory address (Hepkin, [0031 - A pointer in the list of VMC pointers stores an address/first memory address]) enabling the at least one processor (Hepkin, [Fig. 1A, Virtual Processor 112]) to access a first specific portion of the addressable memory (Hepkin, [Fig. 1A, list of valid VMCs 116]) storing the information defining a first particular processor state (Hepkin, [0031 - A VMC/state in the list of valid VMCs 116, such as VMC 110-A]) and execute a first process defined thereby (Hepkin, [0026 - Guest virtual machine 108 running with an active VMC 110-A, is the first process]), 
and a second memory address (Hepkin, [0031 - A second pointer/address in the list of VMC pointers]) enabling the at least one processor (Hepkin, [Fig. 1A, Virtual Processor 112]) to access and execute a second specific portion of the addressable memory storing the information defining a second particular processor state (Hepkin, [Fig. 1A, VMC 110-B/second particular processor state]; [0034 - A guest VM 108 issues a VMCSWITCH instruction to switch its active VMC. Here the new VMC 110-B/state attained after the switch defines the second processor state as it is another VMC in the list of valid VMCs 116]) and execute a second process defined thereby (Hepkin, [0036 - Upon completion of the VMC switch/second process, a new VMC is active, and thus, a new list of VMC pointers become active. The virtual processor 112 now executes at the instruction pointer location specified in the newly active VMC]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual processor, and the list of pointers of Hepkin into the virtualization system of Beale, for the benefit of managing virtual contexts, wherein the physical processor includes an instruction set architecture which includes an instruction that when invoked indicates that a virtual processor implemented using the physical processor should switch from a first context to a second context (Hepkin, Abstract).

As per Claim 13, the rejection of claim 12 is incorporated and Beale, Hepkin further disclose,
wherein the virtual processor (Hepkin, [Fig. 1A – Virtual Processor]) is adapted to access the second memory address upon interruption of the first process (Hepkin, [0030 - Attempting to use the VMCSWITCH instruction when the control bit is disabled will generate an intercept/interruption into the hypervisor 114, and the hypervisor 114 performs the context switching]; [0036 - Upon completion of the VMC switch, a new VMC/state is active, and thus, a new list of VMC pointers become active as possible targets for the VMCSWITCH instruction. The virtual processor 112 now executes at the instruction pointer location/second memory address specified in the newly active VMC; Here the newly active VMC is the second particular processor state pointed to by the second memory address, thereby implying that the virtual processor can access the second memory address upon interruption of the first process. Here first process is the guest virtual machine 108 running with an active VMC 110-A, before the switch. See Para-0026]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual processor, and the list of pointers of Hepkin into the virtualization system of Beale, for the benefit of managing virtual contexts, wherein the physical processor includes an instruction set architecture which includes an instruction that when invoked indicates that a virtual processor implemented using the physical processor should switch from a first context to a second context (Hepkin, Abstract).

As per Claim 14, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 15, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 16, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 17, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 18, it is similar to claim 5 and therefore the same rejections are incorporated.

As per Claim 19, it is similar to claim 6 and therefore the same rejections are incorporated.

As per Claim 20, it is similar to claim 7 and therefore the same rejections are incorporated.

As per Claim 21, it is similar to claim 8 and therefore the same rejections are incorporated.

As per Claim 22, it is similar to claim 9 and therefore the same rejections are incorporated.

As per Claim 25, it is similar to claim 12 and therefore the same rejections are incorporated.

As per Claim 26, the rejection of claim 14 is incorporated and Beale, Hepkin further disclose,
executing a process associated with the information defining a first particular processor state (Hepkin, [0026,0027 – In Fig. 1A, guest VM 108 running with an active VMC 110-A/first particular processor state, wherein current guest VM 108 state is saved into VMC 110-A]); 
and thereafter executing a process (Hepkin, [0026 – Guest VM 108 initiates a VMCSWITCH to switch to VMC 110-B/second particular processor state]) associated with the information defining a second particular processor state (Hepkin, [0036 - Upon completion of the VMC switch, a new VMC is active and virtual processor 112 is executing at the instruction pointer location specified in the newly active VMC]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual processor, and the list of pointers of Hepkin into the virtualization system of Beale, for the benefit of managing virtual contexts, wherein the physical processor includes an instruction set architecture which includes an instruction that when invoked indicates that a virtual processor implemented using the physical processor should switch from a first context to a second context (Hepkin, Abstract).


Claims 10-11, 23-24 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Beale et al (20170024128) in view of Hepkin (20160147555) and McMahon et al (5784699).

As per Claim 10, the rejection of claim 1 is incorporated and Beale, Hepkin disclose storage requests and dynamic memory allocation.
McMahon further discloses,
wherein the specific portion of the first addressable memory has a capacity equal to the minimum memory space (McMahon, [Col. 4, lines 63-64 - In Fig. 1, dynamic memory allocator 50 includes a small block allocator 60]; [Col. 2, lines 19-21 - The block size rounding technique attempts to reduce fragmentation of memory by rounding all requests up to some minimum size, thereby implying that the minimum capacity allocation is based on the request. Since the claim does not define ‘minimum memory space’, the citation is a valid interpretation]) required to store the information defining the particular processor state (McMahon, [Fig. 4: step 400 – Round up small bock memory request to nearest slot size, Step 410 – Search for small block from small block allocation free lists, Step 420 – Small block available? Yes, Step 430 – Assign available small block]; [Col. 9, lines 25-33 - If a memory block of the appropriate slot size is not available, then the small block allocator determines whether the small block/minimum size may be cut from the special block as shown in steps 420 and 440. If the small block can be cut from the special block, then the small block allocator divides the block to extract the requested small block/particular processor state, and it assigns the small block memory extracted to the requester as shown in blocks 450 and 455; Therefore the above citations show that the specific portion of the first addressable memory has a capacity equal to the minimum memory space required to store the information defining the particular processor state]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the dynamic memory allocator of McMahon into the virtualization system of Beale, Hepkin for the benefit of utilizing the small block processing technique which takes advantage of the fact that most dynamic memory requests are for small pieces of memory. Thus, a significant increase in speed performance is obtained by maintaining two free lists: a free list of all small blocks, each having the exact same size, and the general large block free list. The small block processing technique eliminates the search time required for small allocations because any small block on the small free list satisfies any small request. The larger the small block size is defined to be, the more memory allocations are accommodated, thereby increasing the speed of more memory allocations. However, because small block memory requests are rounded up to the small block size, the increase speed is at the cost of increased memory usage (McMahon, Col. 2, lines 24-37).

As per Claim 11, the rejection of claim 1 is incorporated and Beale, Hepkin disclose storage requests and dynamic memory allocation.
McMahon further discloses,
wherein the specific portion of the second addressable memory has a capacity equal to the minimum memory space required to store the information defining the at least one virtual processor (McMahon, [Fig. 4: step 400 – Round up small bock memory request to nearest slot size, Step 410 – Search for small block from small block allocation free lists, Step 420 – Small block available? Yes, Step 430 – Assign available small block]; [Col. 9, lines 25-33 - If a memory block of the appropriate slot size is not available, then the small block allocator determines whether the small block/minimum size may be cut from the special block as shown in steps 420 and 440. If the small block can be cut from the special block, then the small block allocator divides the block to extract the requested small block/particular processor state, and it assigns the small block memory extracted to the requester as shown in blocks 450 and 455; Therefore the above citations show that the specific portion of the first addressable memory has a capacity equal to the minimum memory space required to store the information defining the particular processor state]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the dynamic memory allocator of McMahon into the virtualization system of Beale, Hepkin for the benefit of utilizing the small block processing technique which takes advantage of the fact that most dynamic memory requests are for small pieces of memory. Thus, a significant increase in speed performance is obtained by maintaining two free lists: a free list of all small blocks, each having the exact same size, and the general large block free list. The small block processing technique eliminates the search time required for small allocations because any small block on the small free list satisfies any small request. The larger the small block size is defined to be, the more memory allocations are accommodated, thereby increasing the speed of more memory allocations. However, because small block memory requests are rounded up to the small block size, the increase speed is at the cost of increased memory usage (McMahon, Col. 2, lines 24-37).

As per Claim 23, it is similar to claim 10 and therefore the same rejections are incorporated.

As per Claim 24, it is similar to claim 11 and therefore the same rejections are incorporated.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132